1
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT
8                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
9
10    GUADALUPE MURILLO and                      No. 5:20-cv-00212 JGB (KKx)
      ESTEBAN DE LOS SANTOS,
11                                               STIPULATED PROTECTIVE
                          Plaintiff,             ORDER
12
                          v.
13
      UNITED STATES OF AMERICA, et al.
14
                          Defendants.
15
16
17   1.    A.     PURPOSES AND LIMITATIONS
18         Discovery in this action is likely to involve production of confidential,
19   proprietary, or private information for which special protection from public
20   disclosure and from use for any purpose other than prosecuting this litigation may be
21   warranted. Accordingly, the parties hereby stipulate to and petition the Court to
22   enter the following Stipulated Protective Order. The parties acknowledge that this
23   Order does not confer blanket protections on all disclosures or responses to
24   discovery and that the protection it affords from public disclosure and use extends
25   only to the limited information or items that are entitled to confidential treatment
26   under the applicable legal principles. The parties further acknowledge, as set forth in
27   Section 12.3, below, that this Stipulated Protective Order does not entitle them to
28   file confidential information under seal; Civil Local Rule 79-5 sets forth the
1    procedures that must be followed and the standards that will be applied when a party
2    seeks permission from the court to file material under seal.
3
4           B.     GOOD CAUSE STATEMENT
5           The items, materials and records sought via the federal SDT, from third-party
6    Riverside County Sheriff’s Department (herein after “RSD”), are also desired by all
7    the other parties to this civil litigation.
8           The materials and items that relate to law enforcement investigative materials
9    on a potentially open investigation are protected as Official Information under both
10   California and federal law. They are sensitive law enforcement information. It is
11   evidence in RSD’s files, the release of which could interfere with future law
12   enforcement proceedings.
13          Essentially, the entire RSD investigative file concerning this matter, and
14   more, is being sought via the Federal SDT. Basically, anything and everything
15   concerning the investigation of this underlying matter is sought via the SDT, most of
16   which would never be released and/or disclosed. This includes, but is not limited
17   to, graphic photographs of the Victim (Steven De Los Santos, DOB: 09/02/1993),
18   postmortem autopsy photos/reports, recordings, drawings and documented under
19   RSD file Number TE180980030, which are protected under California statute and
20   case law, but desired by all parties in this civil action, despite any and all said
21   protections and laws.
22          While to date, the underlying investigation in question reveals this matter not
23   to be criminal in nature, based on the fact that a person/individual died and there is
24   no statute of limitations on murder, this case could in fact be reopened and
25   criminally filed upon, should some credible evidence be brought forth, discovered
26   and/or come to light indicating that an actual crime did in fact occur. The release of
27   most, if not all of the items, materials and RSD evidence sought would and could
28   not only endanger any possible future investigation and/or criminal prosecution, it
1    could also violate the rights of any possible suspect.
2          Also, the Privacy Rights of Uninvolved Third Persons is also an issue for the
3    RSD. Some of the items and materials sought from the RSD’s investigative files
4    are items and materials obtained from businesses, individuals and/or organizations,
5    of unknown legal status, by means of surveillance videos, both inside and outside of
6    particular businesses, involved or not. Images of other, non-involved and/or non-
7    focus individuals and patrons are reflected in the sought after videos that the RSD
8    does actually not own and/or have a propriety interest in. While they are clearly
9    evidence in RSD’s files, the surveillance videos themselves are essentially
10   someone/something else’s property. Those uninvolved Individuals depicted in any
11   and all videos and/or any other piece of RSD evidence in this matter be it audio,
12   video, written and identified as RSD Bar Code Numbers 2051253, 2051254, 20S(sic
13   5)1255, 20511256, 2051258 and/or 2053047 and now sought under the SDT, have
14   privacy rights as well.
15         Accordingly, the items, materials and information sought under this SDT and
16   covered by this Protective Order, are items, materials and information that are
17   otherwise generally unavailable to the public, and which are privileged and
18   otherwise protected from disclosure under state and federal statutes, court rules, case
19   decisions, or common law. Accordingly, to expedite the flow of information, to
20   facilitate the prompt resolution of disputes over confidentiality of discovery
21   materials, to adequately protect information the parties are entitled to keep
22   confidential, to ensure that the parties are permitted reasonable necessary uses of
23   such material in preparation for, and in the conduct of trial, to address their handling
24   at the end of the litigation, and serve the ends of justice, a protective order for such
25   information is justified in this matter.
26         It is the intent of all the parties that information will not be designated as
27   confidential for tactical reasons and that nothing be so designated without a good
28   faith belief that is has been maintained in a confidential non-public manner, and that
1    there is good cause why it should not be part of the public record of this case. The
2    items, materials and/or information is being so designated as confidential, because it
3    simply is.
4
5    2.     DEFINITIONS
6           2.1    Action: Murillo, et al. v. United States, et al., No. 5:20-cv-00212 JGB
7    (KKx).
8           2.2    Challenging Party: a Party or Non-Party that challenges the designation
9    of information or items under this Order.
10          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
11   how it is generated, stored or maintained) or tangible things that qualify for
12   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
13   the Good Cause Statement.
14          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
15   their support staff).
16          2.5    Designating Party: a Party or Non-Party that designates information or
17   items that it produces in disclosures or in responses to discovery as
18   “CONFIDENTIAL.”
19          2.6    Disclosure or Discovery Material: all items or information, regardless
20   of the medium or manner in which it is generated, stored, or maintained (including,
21   among other things, testimony, transcripts, and tangible things), that are produced or
22   generated in disclosures or responses to discovery in this matter.
23          2.7    Expert: a person with specialized knowledge or experience in a matter
24   pertinent to the litigation who has been retained by a Party or its counsel to serve as
25   an expert witness or as a consultant in this Action.
26          2.8    House Counsel: attorneys who are employees of a party to this Action.
27   House Counsel does not include Outside Counsel of Record or any other outside
28   counsel.
1          2.9    Non-Party: any natural person, partnership, corporation, association, or
2    other legal entity not named as a Party to this action.
3          2.10 Outside Counsel of Record: attorneys who are not employees of a party
4    to this Action but are retained to represent or advise a party to this Action and have
5    appeared in this Action on behalf of that party or are affiliated with a law firm which
6    has appeared on behalf of that party, and includes support staff.
7          2.11 Party: any party to this Action, including all of its officers, directors,
8    employees, consultants, retained experts, and Outside Counsel of Record (and their
9    support staffs).
10         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
11   Discovery Material in this Action.
12         2.13 Professional Vendors: persons or entities that provide litigation support
13   services (e.g., photocopying, videotaping, translating, preparing exhibits or
14   demonstrations, and organizing, storing, or retrieving data in any form or medium)
15   and their employees and subcontractors.
16         2.14 Protected Material: any Disclosure or Discovery Material that is
17   designated as “CONFIDENTIAL.”
18         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
19   from a Producing Party.
20
21   3.    SCOPE
22         The protections conferred by this Stipulation and Order cover not only
23   Protected Material (as defined above), but also (1) any information copied or
24   extracted from Protected Material; (2) all copies, excerpts, summaries, or
25   compilations of Protected Material; and (3) any testimony, conversations, or
26   presentations by Parties or their Counsel that might reveal Protected Material.
27         Any use of Protected Material at trial shall be governed by the orders of the
28   trial judge. This Order does not govern the use of Protected Material at trial.


                                           -1-
1    4.    DURATION
2          Even after final disposition of this litigation, the confidentiality obligations
3    imposed by this Order shall remain in effect until a Designating Party agrees
4    otherwise in writing or a court order otherwise directs. Final disposition shall be
5    deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
6    or without prejudice; and (2) final judgment herein after the completion and
7    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
8    including the time limits for filing any motions or applications for extension of time
9    pursuant to applicable law.
10
11   5.    DESIGNATING PROTECTED MATERIAL
12         5.1    Exercise of Restraint and Care in Designating Material for Protection.
13   Each Party or Non-Party that designates information or items for protection under
14   this Order must take care to limit any such designation to specific material that
15   qualifies under the appropriate standards. The Designating Party must designate for
16   protection only those parts of material, documents, items, or oral or written
17   communications that qualify so that other portions of the material, documents,
18   items, or communications for which protection is not warranted are not swept
19   unjustifiably within the ambit of this Order.
20         Mass, indiscriminate, or routinized designations are prohibited. Designations
21   that are shown to be clearly unjustified or that have been made for an improper
22   purpose (e.g., to unnecessarily encumber the case development process or to impose
23   unnecessary expenses and burdens on other parties) may expose the Designating
24   Party to sanctions.
25         If it comes to a Designating Party’s attention that information or items that it
26   designated for protection do not qualify for protection, that Designating Party must
27   promptly notify all other Parties that it is withdrawing the inapplicable designation.
28         5.2    Manner and Timing of Designations. Except as otherwise provided in


                                           -2-
1    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
2    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
3    under this Order must be clearly so designated before the material is disclosed or
4    produced.
5          Designation in conformity with this Order requires:
6                 (a) for information in documentary form (e.g., paper or electronic
7    documents, but excluding transcripts of depositions or other pretrial or trial
8    proceedings), that the Producing Party affix at a minimum, the legend
9    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
10   contains protected material. If only a portion or portions of the material on a page
11   qualifies for protection, the Producing Party also must clearly identify the protected
12   portion(s) (e.g., by making appropriate markings in the margins).
13         A Party or Non-Party that makes original documents available for inspection
14   need not designate them for protection until after the inspecting Party has indicated
15   which documents it would like copied and produced. During the inspection and
16   before the designation, all of the material made available for inspection shall be
17   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
18   documents it wants copied and produced, the Producing Party must determine which
19   documents, or portions thereof, qualify for protection under this Order. Then, before
20   producing the specified documents, the Producing Party must affix the
21   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
22   portion or portions of the material on a page qualifies for protection, the Producing
23   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
24   markings in the margins).
25                (b) for testimony given in depositions that the Designating Party
26   identify the Disclosure or Discovery Material on the record, before the close of the
27   deposition all protected testimony.
28                (c) for information produced in some form other than documentary and


                                           -3-
1    for any other tangible items, that the Producing Party affix in a prominent place on
2    the exterior of the container or containers in which the information is stored the
3    legend “CONFIDENTIAL.” If only a portion or portions of the information
4    warrants protection, the Producing Party, to the extent practicable, shall identify the
5    protected portion(s).
6          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
7    failure to designate qualified information or items does not, standing alone, waive
8    the Designating Party’s right to secure protection under this Order for such material.
9    Upon timely correction of a designation, the Receiving Party must make reasonable
10   efforts to assure that the material is treated in accordance with the provisions of this
11   Order.
12
13   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
14         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
15   designation of confidentiality at any time that is consistent with the Court’s
16   Scheduling Order.
17         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
18   resolution process under Local Rule 37.1 et seq.
19         6.3 The burden of persuasion in any such challenge proceeding shall be on the
20   Designating Party. Frivolous challenges, and those made for an improper purpose
21   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
22   expose the Challenging Party to sanctions. Unless the Designating Party has waived
23   or withdrawn the confidentiality designation, all parties shall continue to afford the
24   material in question the level of protection to which it is entitled under the
25   Producing Party’s designation until the Court rules on the challenge.
26
27   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
28         7.1    Basic Principles. A Receiving Party may use Protected Material that is


                                            -4-
1    disclosed or produced by another Party or by a Non-Party in connection with this
2    Action only for prosecuting, defending, or attempting to settle this Action. Such
3    Protected Material may be disclosed only to the categories of persons and under the
4    conditions described in this Order. When the Action has been terminated, a
5    Receiving Party must comply with the provisions of section 13 below (FINAL
6    DISPOSITION).
7          Protected Material must be stored and maintained by a Receiving Party at a
8    location and in a secure manner that ensures that access is limited to the persons
9    authorized under this Order.
10         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
11   otherwise ordered by the court or permitted in writing by the Designating Party, a
12   Receiving Party may disclose any information or item designated
13   “CONFIDENTIAL” only to:
14         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
15   employees of said Outside Counsel of Record to whom it is reasonably necessary to
16   disclose the information for this Action;
17         (b) the officers, directors, and employees (including House Counsel) of the
18   Receiving Party to whom disclosure is reasonably necessary for this Action;
19         (c) Experts (as defined in this Order) of the Receiving Party to whom
20   disclosure is reasonably necessary for this Action and who have signed the
21   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22         (d) the court and its personnel;
23         (e) court reporters and their staff;
24         (f) professional jury or trial consultants, mock jurors, and Professional
25   Vendors to whom disclosure is reasonably necessary for this Action and who have
26   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27         (g) the author or recipient of a document containing the information or a
28   custodian or other person who otherwise possessed or knew the information;


                                              -5-
1          (h) during their depositions, witnesses ,and attorneys for witnesses, in the
2    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
3    requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
4    not be permitted to keep any confidential information unless they sign the
5    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
6    agreed by the Designating Party or ordered by the court. Pages of transcribed
7    deposition testimony or exhibits to depositions that reveal Protected Material may be
8    separately bound by the court reporter and may not be disclosed to anyone except as
9    permitted under this Stipulated Protective Order; and
10         (i) any mediator or settlement officer, and their supporting personnel,
11   mutually agreed upon by any of the parties engaged in settlement discussions.
12
13   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
14   IN OTHER LITIGATION
15         If a Party is served with a subpoena or a court order issued in other litigation
16   that compels disclosure of any information or items designated in this Action as
17   “CONFIDENTIAL,” that Party must:
18                (a) promptly notify in writing the Designating Party. Such notification
19   shall include a copy of the subpoena or court order;
20                (b) promptly notify in writing the party who caused the subpoena or
21   order to issue in the other litigation that some or all of the material covered by the
22   subpoena or order is subject to this Protective Order. Such notification shall include
23   a copy of this Stipulated Protective Order; and
24                (c) cooperate with respect to all reasonable procedures sought to be
25   pursued by the Designating Party whose Protected Material may be affected.
26                If the Designating Party timely seeks a protective order, the Party
27   served with the subpoena or court order shall not produce any information
28   designated in this action as “CONFIDENTIAL” before a determination by the court


                                            -6-
1    from which the subpoena or order issued, unless the Party has obtained the
2    Designating Party’s permission. The Designating Party shall bear the burden and
3    expense of seeking protection in that court of its confidential material and nothing in
4    these provisions should be construed as authorizing or encouraging a Receiving
5    Party in this Action to disobey a lawful directive from another court.
6
7    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
8    PRODUCED IN THIS LITIGATION
9                (a) The terms of this Order are applicable to information produced by a
10   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
11   produced by Non-Parties in connection with this litigation is protected by the
12   remedies and relief provided by this Order. Nothing in these provisions should be
13   construed as prohibiting a Non-Party from seeking additional protections.
14               (b) In the event that a Party is required, by a valid discovery request, to
15   produce a Non-Party’s confidential information in its possession, and the Party is
16   subject to an agreement with the Non-Party not to produce the Non-Party’s
17   confidential information, then the Party shall:
18                 (1) promptly notify in writing the Requesting Party and the Non-Party
19   that some or all of the information requested is subject to a confidentiality
20   agreement with a Non-Party;
21                 (2) promptly provide the Non-Party with a copy of the Stipulated
22   Protective Order in this Action, the relevant discovery request(s), and a reasonably
23   specific description of the information requested; and
24                 (3) make the information requested available for inspection by the
25   Non-Party, if requested.
26                (c) If the Non-Party fails to seek a protective order from this court
27   within 14 days of receiving the notice and accompanying information, the Receiving
28   Party may produce the Non-Party’s confidential information responsive to the


                                           -7-
1    discovery request. If the Non-Party timely seeks a protective order, the Receiving
2    Party shall not produce any information in its possession or control that is subject to
3    the confidentiality agreement with the Non-Party before a determination by the
4    court. Absent a court order to the contrary, the Non-Party shall bear the burden and
5    expense of seeking protection in this court of its Protected Material.
6
7    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
8          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
9    Protected Material to any person or in any circumstance not authorized under this
10   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
11   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
12   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
13   persons to whom unauthorized disclosures were made of all the terms of this Order,
14   and (d) request such person or persons to execute the “Acknowledgment and
15   Agreement to Be Bound” that is attached hereto as Exhibit A.
16
17   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
18   PROTECTED MATERIAL
19   When a Producing Party gives notice to Receiving Parties that certain inadvertently
20   produced material is subject to a claim of privilege or other protection, the
21   obligations of the Receiving Parties are those set forth in Federal Rule of Civil
22   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
23   may be established in an e-discovery order that provides for production without
24   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
25   as the parties reach an agreement on the effect of disclosure of a communication or
26   information covered by the attorney-client privilege or work product protection, the
27   parties may incorporate their agreement in the stipulated protective order submitted
28   to the court.


                                           -8-
1    12.   MISCELLANEOUS
2          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
3    person to seek its modification by the Court in the future.
4          12.2 Right to Assert Other Objections. By stipulating to the entry of this
5    Protective Order no Party waives any right it otherwise would have to object to
6    disclosing or producing any information or item on any ground not addressed in this
7    Stipulated Protective Order. Similarly, no Party waives any right to object on any
8    ground to use in evidence of any of the material covered by this Protective Order.
9          12.3 Filing Protected Material. A Party that seeks to file under seal any
10   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
11   only be filed under seal pursuant to a court order authorizing the sealing of the
12   specific Protected Material at issue. If a Party's request to file Protected Material
13   under seal is denied by the court, then the Receiving Party may file the information
14   in the public record unless otherwise instructed by the court.
15
16   13.   FINAL DISPOSITION
17         After the final disposition of this Action, as defined in paragraph 4, within 60
18   days of a written request by the Designating Party, each Receiving Party must return
19   all Protected Material to the Producing Party or destroy such material. As used in
20   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
21   summaries, and any other format reproducing or capturing any of the Protected
22   Material. Whether the Protected Material is returned or destroyed, the Receiving
23   Party must submit a written certification to the Producing Party (and, if not the same
24   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
25   (by category, where appropriate) all the Protected Material that was returned or
26   destroyed and (2)affirms that the Receiving Party has not retained any copies,
27   abstracts, compilations, summaries or any other format reproducing or capturing any
28   of the Protected Material. Notwithstanding this provision, Counsel are entitled to


                                            -9-
1    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
2    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
3    reports, attorney work product, and consultant and expert work product, even if such
4    materials contain Protected Material. Any such archival copies that contain or
5    constitute Protected Material remain subject to this Protective Order as set forth in
6    Section 4 (DURATION).
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          -10-
1    14.   Any violation of this Order may be punished by any and all appropriate
2    measures including, without limitation, contempt proceedings and/or monetary
3    sanctions.
4
5    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
6    DATED: May 20, 2021
7
      /s/ H. Gavin Long
8           Per email authorization 5/20/21
9    H. GAVIN LONG
     Attorneys for Plaintiff
10
11
     DATED: May 20, 2021
12
13    /s/ John Delis
            Per email authorization 5/20/21
14   JOHN DELIS
15   Attorneys for Defendants
     City of Temecula, County of Riverside and OHL USA, Inc.
16
17
     DATED: May 20, 2021
18
      /s/ Jason K. Axe
19
     JASON K. AXE
20   Attorneys for Defendant
     United States of America
21
22
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23
24           0D\
     DATED: ________________________
25
26   _____________________________________
     Hon. Kenly Kiya Kato
27   United States Magistrate Judge
28


                                         -11-
1                                          EXHIBIT A
2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
4    I, _____________________________ [print or type full name], of
5    _________________ [print or type full address], declare under penalty of perjury
6    that I have read in its entirety and understand the Stipulated Protective Order that
7    was issued by the United States District Court for the Central District of California
8    on [date] in the case of ___________ [insert formal name of the case and the
9    number and initials assigned to it by the court]. I agree to comply with and to be
10   bound by all the terms of this Stipulated Protective Order and I understand and
11   acknowledge that failure to so comply could expose me to sanctions and punishment
12   in the nature of contempt. I solemnly promise that I will not disclose in any manner
13   any information or item that is subject to this Stipulated Protective Order to any
14   person or entity except in strict compliance with the provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for the
16   Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint __________________________ [print or
19   type full name] of _______________________________________ [print or type
20   full address and telephone number] as my California agent for service of process in
21   connection with this action or any proceedings related to enforcement of this
22   Stipulated Protective Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25
26   Printed name: _______________________________
27
28   Signature: __________________________________


                                           -12-
